DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This office action is in response to Applicant’s communication of August 23, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on August 23, 2021, have been noted.

Priority:  04/28/2010
Status of Claims:  Claims 1 – 3, 5 – 12 and 14 – 20 are pending.  Claims 1, 2, 5 – 8, 10, 12 and 14 – 16 have been AMENDED.  Claims 4 and 13 have been CANCELLED.  Claims 17 – 20 are NEW.
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for providing communication profiles at a mobile device comprising storing communication profiles, a profile comprises an identifier, identify the device to a network operator, determining whether a profile satisfies local access requirements, connecting to a communication management system, receiving a profile that satisfies local access requirements, connecting to the local network operator using the local communication profile, and communicating with another device via the local network operator.   The limitations of providing communication profiles, storing profiles, comprising, identifying, determining, connecting, receiving, and communicating, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a mobile device, a network, processors, memory, a communication management system, and another device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  (Specification paragraphs 40 – 42, 52 – 55, 59, 66 and 68 additionally identify general computer components and communication operations, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.)  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more that an abstract an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2, 3, 5 – 12, 14, 17 and 18, dependent from Claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3, 5 – 12, 14, 17 and 18 also do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, providing communication profiles, storing profiles, comprising, identifying, determining, connecting, receiving, and communicating is not an inventive concept.
Independent system Claim 15 and independent method Claim 16 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 15 and 16 are substantially similar to method Claim 1.
Claims 19 and 20, dependent from Claim 15, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 19 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with providing communication profiles, storing profiles, comprising, identifying, determining, connecting, receiving, and communicating is not an inventive concept.
Therefore, Claims 1 – 3, 5 – 12 and 14 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 3, 5 – 12 and 14 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 3, 5 – 12 and 14 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motorola Limited (hereinafter, “Motorola”), GB 2,313,257 in view of Antrim et al., WO 2008/027660.

As per Claim 1 (Currently Amended),
Motorola teaches a method 

at a mobile device having one or more processors and memory, the memory storing a plurality of communication profiles comprising a home communication profile, (Motorola page 4 lines 1-10, page 9 lines 15-18 and page 10 lines 1-3, page 10 line 34 through page 11 line 14 and Fig. 6 read on a mobile device with a processor, memory and plurality of stored profiles for communication.) … [ ] …
	determining whether the plurality of communication profiles comprises a local communication profile that satisfies for connecting to a local cellular network operator;  (Motorola page 6 lines 8-22, page 8 lines 12-37, page 9 lines 1-30, page 11 lines 1-14 and Figs 2,6 read on a mobile device and transition from a preferred local communication system to a local communication system.)
	when the plurality of communication profiles does not comprise the local communication profile that satisfies the local access requirements, connecting to a communication management system via a … [ ] … cellular network operator using the … [ ] … communication profile; (Motorola page 9 lines 1-30, page 10 lines 1-8 and Fig 2 read on a request to the common communication system, and access to the system.)
	receiving, from the communication management system, the local communication profile that satisfies the local access requirements; (Motorola page 5 lines 8-24, page 8 lines 12-37, page 9 lines 1-9, page 9 line 31 through page 10 line 9 and Fig 3 read on a request relative to a geographic location of the device, over the air input and automatic reconfiguring of the device to a selected communication system.)
	connecting to the local cellular network operator using the local communication profile that satisfies the local access requirements; and (Motorola page 10 lines 1-8 read on connecting to a selected communication system.)  and … [ ] …
Motorola does not teach:

a global communication profile, and optionally one or more local communication profiles, wherein a communication profile comprises an identifier that is used to  
global … [ ] … (network/profile)
communicating with another device via the local cellular network operator as if the mobile device was a local mobile device.
Antrim, however, teaches:
a global communication profile, and optionally one or more local communication profiles, wherein a communication profile comprises an identifier that is used to  (Antrim page 7 lines 7-18 and 29-34, page 8 lines 5-21, page 9 lines 7 – 23, page 11 lines 17-33, page 34 lines 4-30 and Figs 2,3,4,15 read on signals through an international gateway and network, registration of a subscriber terminal having a SIM Card, a plurality of profiles being stored on the SIM Card with dynamic management performed according to information written to the SIM Card, and the device with SIM Card creating an international mobile subscriber identify and signature.  The Examiner notes that an international public land mobile network identifies a global profile/network.)
global … [ ] … (network/profile) (id. Antrim, directly above.)
communicating with another device via the local cellular network operator as if the mobile device was a local mobile device. (Antrim page 15 lines 6-13, page 16 line 28 through page 17 line 18, and Figs 8,11 read on enhanced network selection and communications at a local or reduced rate.)
It would have been obvious to one of ordinary skill in the art to include in the communications systems of Motorola, the subscriber integration, international gateway, network, identify, remote server, charges and SIM Card aspects of Antrim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with communication systems and network connections, with the motivation being to enhance management of mobile subscriber services. (see Antrim page 2 line 30 through page 3 line 13.)

As per Claim 2 (Currently Amended),
Motorola in view of Antrim teaches the method of claim 1, wherein connecting to the communication management system  (see Motorola page 9 lines 1-30, page 10 lines 1-8 and Fig. 2 referenced above in Claim 1.)  comprises sending a request to a local partner cellular network operator of the global cellular network operator using the global communication profile (Antrim page 7 lines 7-34, page 9 lines 7 – 18 and Figs 2,4 read on signals through an international gateway and network, and communications using an international mobile subscriber identify being addressed in a home or regional network.  The Examiner notes that communications through an international gateway addressed in a different network identifies a partner network.)

As per Claim 3 (Original),
Motorola in view of Antrim teaches the method of claim 2, wherein connecting to the communication management system (see Motorola page 9 lines 1-30, page 10 lines 1-8 and Fig. 2 referenced above in Claim 1.) further comprises routing the request by the global cellular network operator to the communication management system using a network-specific address that is specific to the global cellular network operator. (Antrim page 6 lines 12-23, page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 34 lines 4-30 and Figs 1,2,4,15 read on signals through an international gateway and network, registration of a subscriber terminal creating an international mobile subscriber identify and signature, and service through a plurality of networks and carriers.)

As per Claim 5 (Currently Amended),
Motorola in view of Antrim teaches the method of claim [[4]] 1, further comprising:
	local communication profiles, a connection to the local cellular network operator;  (see Motorola page 4 lines 1-10, page 9 lines 15-18 and page 10 lines 1-3, page 10 line 34 through page 11 line 14 and Fig. 6 referenced above in Claim 1.)
	in response to the request, receiving information that identifies a location of the mobile device without being connected to the local cellular network operator; and (Motorola page 4 lines 1-10, page 5 lines 8-14, page 6 lines 8-29, page 8 lines 12-37 and Fig 3 read on determination of a geographic location of the device.)
	 (Motorola page 6 lines 8-38, page 8 lines 12-37, page 9 lines 1-5, page 11 lines 1-14 and Figs 3,6 read on a mobile device and transition from a preferred local communication system to a local communication system inclusive of geo-location from a mobile satellite system.)
	wherein determining whether the plurality of communication profiles comprises the local communication profile that satisfies the local access requirements comprises searching the one or more local communication profiles for a local communication profile that satisfies the local access requirements, (see Motorola page 6 lines 8-22, page 8 lines 12-37, page 9 lines 1-5, page 11 lines 1-14 and Figs 3,6 referenced above in Claim 1.) wherein the searching comprises comparing a respective local communication profile of the one or more local communication profiles to an identifier of the local cellular network operator  (Motorola page 8 lines 1-37 read on requirements of an available communication system, and subscriber selection for access based upon requirements.)

As per Claim 6 (Currently Amended),
Motorola in view of Antrim teaches the method of claim 1, further comprising:
	local communication profiles, a connection to the local cellular network operator;  (see Motorola page 4 lines 1-10, page 9 lines 15-18 and page 10 lines 1-3, page 10 line 34 through page 11 line 14 and Fig. 6 referenced above in Claim 1.)
	in response to the request, receiving information that identifies a location of the mobile device without being connected to the local cellular network operator; and (Motorola page 4 lines 1-10, page 5 lines 8-14, page 6 lines 8-38, page 8 lines 12-37 and Fig 3 read on determination of a geographic location of the device.)
	 (Motorola page 5 lines 8-24, page 8 lines 12-37, page 9 lines 1-9, page 9 line 31 through page 10 line 9 and Fig. 3 read on a request relative to a geographic location of the device, over the air input and automatic reconfiguring of the device to a selected communication system.)

As per Claim 7 (Currently Amended),
Motorola in view of Antrim teaches the method of claim 1, wherein determining whether the plurality of communication profiles comprises the local communication profile that satisfies the local access requirements comprises searching the one or more local communication profiles for a local communication profile that satisfies the local access requirements, (see Motorola page 6 lines 8-22, page 8 lines 12-37, page 9 lines 1-5, page 11 lines 1-14 and Figs 3,6 referenced above in Claim 1.) wherein the searching comprises comparing a respective local communication profile of the one or more local communication profiles to an identifier of the local cellular network  (Motorola page 8 lines 1-37 read on requirements of an available communication system, and subscriber selection for access based upon requirements.)

As per Claim 8 (Currently Amended),
Motorola in view of Antrim teaches the method of claim 1, wherein:
	connecting to the communication management system comprises connecting the mobile device to the global cellular network operator via one of a first plurality of cellular nodes associated with the global cellular network operator; (Antrim page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 34 lines 4-30 and Figs 2,4,15 read on signals through an international gateway and network, along with registration of a subscriber terminal creating an international mobile subscriber identify and signature.)
	connecting to the local cellular network operator using the local communication profile comprises connecting the mobile device to the local cellular network operator via one of a second plurality of cellular nodes associated with the local cellular network operator; and (Antrim page 6 lines 12-23, page 15 lines 6-13, page 16 line 28 through page 17 line 18, and Figs 1,8,11 read on enhanced network selection and subsequent communications through a plurality of systems and subsystems.)
	network coverage provided by the first plurality of cellular nodes extends over a larger geographical area than network coverage provided by the second plurality of cellular nodes. (Antrim page 3 lines 21-24, page 6 lines 12-23, page 8 lines 22-29, page 15 lines 6-13, page 16 line 28 through page 17 line 18, and Figs 1,8,11 read on enhanced network selection and subsequent communications through a plurality of systems and subsystems, inclusive of parameters of coverage and service segmentation.)
	

As per Claim 9 (Original),
Motorola in view of Antrim teaches the method of claim 1, wherein connecting to the communication management system comprises:
loading the global communication profile as an active communication profile; (Antrim page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 34 lines 4-30 and Figs 2,4,15 read on signals through an international gateway and network, registration of a subscriber terminal having a SIM Card, a plurality of profiles being stored on the SIM Card, and the device with SIM Card creating an international mobile subscriber identify and signature.)
	requesting registration with the communication management system using the global communication profile; and (id. Antrim, directly above.)
	receiving, in response to the request, registration information from the communication management system. (id. Antrim, directly above.)

As per Claim 10 (Currently Amended),
Motorola in view of Antrim teaches the method of claim 9, further comprising using the global communication profile to communicate with other devices via a first cellular network operator until the local communication profile is received. (Antrim page 6 lines 12-23, page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 16 line 28 through page 17 line 18, page 34 lines 4-30 and Figs 1,2,4,11,15 read on signals through an international gateway and network, registration of a subscriber terminal creating an international mobile subscriber identify and signature, and subsequent service through a plurality of networks and carriers.)

As per Claim 11 (Original),
Motorola in view of Antrim teaches the method of claim 1, wherein the local communication profile is received as an SMS message. (Antrim page 9 lines 14-28, page 32 lines 27-32, page 35 lines 11-16 and Figs 4,15 read on notifications received through an SMS message.) 

As per Claim 12 (Currently Amended),
Motorola in view of Antrim teaches the method of claim 1, wherein connecting to the local cellular network operator 
loading the that satisfies the local access requirements as [[the]] an active communication profile;
sending a request to register with the local cellular network operator using the that satisfies the local access requirements; and
receiving, in response to the request, registration information from the local cellular network operator. (Antrim page 6 lines 12-23, page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 16 line 28 through page 17 line 18, page 34 lines 4-30 and Figs 1,2,4,11,15 read on signals through an international gateway and network, registration of a subscriber terminal creating an international mobile subscriber identify and signature, and subsequent service through a plurality of networks and carriers inclusive of local and regional options.)

As per Claim 14 (Currently Amended),
Motorola in view of Antrim teaches the method of claim 1, further comprising using the global communication profile to communicate with other devices via a first cellular network operator until the local communication profile is received.
(see Antrim page 6 lines 12-23, page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 16 line 28 through page 17 line 18, page 34 lines 4-30 and Figs 1,2,4,11,15 referenced above in Claim 10.)

As per Claim 15 (Currently Amended),
Claim 15 is directed to the system which is implied by the method of Claim 1 and is therefore rejected under the same rationale as Claim 1.

As per Claim 16 (Currently Amended),
Motorola in view of Antrim teaches a method 
	at a communication management system having one or more processors and memory,  (Motorola page 4 lines 30-36, page 9 lines 1-30, page 10 lines 1-33 and Figs 1,2,5 read on a request to a common communication system with associated equipment, and access to the system.)
receiving from a global network operator a request to connect the mobile device to the communication management system  (Antrim page 6, lines 12-23, page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 34 lines 4-30 and Figs 1,2,4,15 read on signals through an international gateway and network, registration of a subscriber terminal having a SIM Card, creating an international mobile subscriber identify and signature, along with previous device connection through a home gateway.)
	enabling the mobile device to connect to the communication management system via the global cellular network operator using the global communication profile; (id. Antrim, directly above.)
	sending to the mobile device via the global cellular network operator a local communication profile that enables the mobile device to obtain access to a local cellular network operator; (Antrim page 6 lines 12-23, page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 16 line 28 through page 17 line 18, page 34 lines 4-30 and Figs 1,2,4,11,15 read on signals through an international gateway and network, registration of a subscriber terminal creating an international mobile subscriber identify and signature, and subsequent service through a plurality of networks and carriers.)
receiving from the local cellular network operator a request to connect the mobile device to the local cellular network operator using the local communication profile; and (Antrim page 15 lines 6-13, page 16 line 28 through page 17 line 18, and Figs 8,11 read on enhanced network selection and communications at a local or reduced rate.)
enabling the mobile device to connect to the local cellular network operator. (Antrim page 14 lines 9-23, page 15 lines 6-13, page 16 line 28 through page 17 line 18, and Figs 6,8,11 read on enhanced network selection to a local network, identification of coverage with less expensive rates, and communications at a local or reduced rate.)

As per Claim 17 (New),
Motorola in view of Antrim teaches the method of claim 1, wherein:
	the memory comprises a subscriber identity module (SIM) card;
the plurality of communication profiles is stored on the subscriber identity module card; and (Antrim page 7 lines 7-18 and 29-34, page 9 lines 7 – 18, page 11 lines 17-33, page 34 lines 4-30 and Figs 2,4,15 read on signals through an international gateway and network, registration of a subscriber terminal having a SIM Card, a plurality of profiles being stored on the SIM Card, and the device with SIM Card creating an international mobile subscriber identify and signature.)
the method further comprises, after receiving the local communication profile that satisfies the local access requirements and before connecting to the local cellular network operator, moving the local communication profile into an active location of the SIM card. (Antrim page 11 lines 13-17, page 21 lines 10-15, page 23 lines 28-31 and page 27 lines 22-31 read on SIM card operations, receipt of access requirements and storage to an active location of cache.)

As per Claim 18 (New),
Motorola in view of Antrim teaches the method of claim 17, wherein the SIM card is removable from the mobile device. (Antrim page 31 lines 10-15 and Fig 14 read on a slot interface for accommodating a SIM card, identifying a removable SIM card.)

As per Claim 19 (New),
Claim 19 is directed to the system which is implied by the method of Claim 17 and is therefore rejected under the same rationale as Claim 17.

As per Claim 20 (New),
Claim 20 is directed to the system which is implied by the method of Claim 18 and is therefore rejected under the same rationale as Claim 18.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended independent Claims 1, 15 and 16 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. Additionally, a device for storing information, determining requirements, receiving information and communicating, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement to the functioning of a computer, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility. Additionally, neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Further, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.
Claims 1, 15 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 15 and 16, along with claims dependent from Claims 1, 15 and 16, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Again, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1 – 3, 5 – 12 and 14 – 20 has been made.
Regarding U.S.C. 103 rejections, and independent Claims 1, 15 and 16, Applicant has argued that Motorola and Antrim do not disclose a global communication profile and connection to a local cellular operator.  Applicant has amended independent Claims 1, 15 and 16 to include limitations identifying profiles and connection to a local cellular operator.  In consideration of Applicant’s focus arguments, additional cites to the Antrim reference have been made as Antrim identifies signals through an international gateway and network, registration of a subscriber terminal having a SIM Card, a plurality of profiles being stored on the SIM Card with dynamic management performed according to information written to the SIM Card, the device with SIM Card creating an international mobile subscriber identify and signature, enhanced network selection and communications at a local or reduced rate.  Additionally, Motorola identifies a mobile device with a processor, memory and plurality of stored profiles for communication, action subject to required non-resident programming, a request to the common communication system, access to the system, over the air input and automatic reconfiguring of the device to a selected communication system. 
The Examiner considers that independent Claims 1, 15 and 16 have been addressed by the teachings of Motorola and Antrim as previously recited, and a U.S.C. 103 rejection has presently been made.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has added new Claims 17 – 20, dependent from Claims 1 and 15, with limitations describing an active location of a SIM Card, and the SIM Card being removable.  In consideration of presentation of the new claims, additional cites to the Antrim reference have been made as Antrim identifies SIM card operations, receipt of access requirements and storage to an active location of cache, and a slot interface for accommodating a SIM card.
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claims 1, 15 and 16.)  
The Examiner considers that dependent Claims 2, 3, 5 – 12, 14 and 17 – 20  have been addressed by the teachings of Motorola and Antrim as previously recited, and a U.S.C. 103 rejection has presently been made.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes British Telecommunications, (EP 1,727,383) identifying a SIM card, and communicating as a local device; Kung et al., (U.S. 6,775,267) identifying operation in a global network, and various types of communication; Adamany et al., (U.S. 2007/0093246) identifying service provided affiliated with a global network in the form of an international gateway (e.g., internet)); and Lee (WO 2008/143441) identifying roaming service  of a mobile device subject to international calling.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
September 13, 2022